DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 12/28/2021. The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Partovi (US PG-Pub 2009/0096413 A1) was the closest prior art of record, Partovi discloses a system and method for variable
power transfer in an inductive charging or power system. In accordance with an
embodiment the system comprises a pad or similar base unit that contains a primary, which creates an alternating magnetic field. A receiver comprises a means for receiving
the energy from the alternating magnetic field from the pad and transferring it to a
mobile device, battery, or other device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed inductive power outiet for inductively powering a receiver, the inductive power outlet comprising: at least one inductor inductively coupled to a cou of the receiver having together a resonant frequency; and a driver comprising at least one switch, the driver being configured to generate power in accordance with the at least one switch by 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-13, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding the independent claim 14, Partovi (US PG-Pub 2009/0096413 A1) was the closest prior art of record, Partovi discloses a system and method for variable
power transfer in an inductive charging or power system. In accordance with an
embodiment the system comprises a pad or similar base unit that contains a primary, which creates an alternating magnetic field. A receiver comprises a means for receiving
the energy from the alternating magnetic field from the pad and transferring it to a
mobile device, battery, or other device, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed receiver being inductively powered by an inductive power outlet, the receiver comprising:

cutiet, the coil and the at least one inductor having together a resonant frequency; and
a feedback signal generator configured to provide a feedback signal to the inductive
power outlet, wherein the receiver receives power generated by the driver in accordance with the driver converting a DC voltage to an AC voltage, applying the AC voltage across at least one inductor of the inductive power outlet, and regulating energy transmitted by the at least one inductor by adjusting a duty cycle of the AC voltage, and
wherein a frequency of the AC voltage is different from the resonant frequency, in combination with additional limitations from the rest of the claim and similar language from the other independent claim.
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 15-20, which depends on claim 14, these claims, are allowable for at least the same reasons given for claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 12/28/2021 regarding claims 1-20 have been fully considered and are persuasive. The terminal disclaimer submitted by the applicant on 12/28/2021 has been approved by the office. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Suzuki (US 7,696,718 B2) discloses a charging apparatus for charging a secondary battery incorporated in a portable electronic device. The charging apparatus includes a contactless IC card reader configured to supply operating power to a contactless IC card unit incorporated in the portable electronic device and have an authentication function of authenticating that an object to be authenticated is a correct one, a charging circuit configured to perform contactless charging of the secondary battery, and a control unit configured to activate the charging circuit if an authentication result is OK after the contactless IC card reader authenticates an object to be authenticated when the object to be authenticated is placed, however does not discloses the particular structure arrangement and details for the claimed invention.
	Tanabe (US 8,183,828 B2) discloses a charging apparatus includes: a charging unit configured to perform a contactless charging operation for a placed external device; 
	Toya et al (US 2009/0153098 A1) discloses the battery charger cradle has a primary coil connected to an alternating current power source for inducing electromotive force to an induction coil of a battery built-in device. A position detection controller detects position of battery built-in device placed on a top plate. The position detection controller controls a movement mechanism to move the primary coil closer to the induction coil, when position of the battery built-in device is detected, however does not discloses the particular structure arrangement and details for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836